Citation Nr: 1029901	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
right foot/ankle injury from February 6, 2002 to December 20, 
2005, and from February 1, 2006 to August 1, 2006, and in excess 
of 10 percent for right ankle sprain from August 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Nashville, Tennessee.

In July 2002, the RO, in pertinent part, denied entitlement to 
service connection for a foot injury.  The Veteran filed a notice 
of disagreement in August 2002 and the RO issued a statement of 
the case dated in December 2002.  The Veteran filed a substantive 
appeal the same month.   

In a November 2004 rating decision, the RO granted entitlement to 
service connection for right foot/ankle injury and evaluated the 
disability under Diagnostic Code 5284 as 10 percent disabling 
effective February 6, 2002.  The RO stated that this action was 
considered a grant of benefits sought on appeal for the issue of 
service connection for right foot injury.  The Veteran filed a 
notice of disagreement in April 2005 with respect to the 
evaluation assigned.  

In November 2005, the RO proposed to sever service connection for 
residuals of a right foot injury.  In this action, the RO found 
that the November 2004 rating decision was clearly and 
unmistakably erroneous in establishing service connection for 
residuals of a right foot injury.  The RO proposed to continue 
the 10 percent evaluation for the remaining right ankle portion 
of the disability, right ankle sprain, under Diagnostic Code 
5271.  

In May 2006, the RO severed service connection for right foot 
injury.  In May 2006, the RO also issued a statement of the case 
on the issue of entitlement to an initial evaluation in excess of 
10 percent for right foot/ankle injury from February 6, 2002 to 
August 1, 2006, and in excess of 10 percent for right ankle 
sprain from August 1, 2006.  The same month, the Veteran filed a 
substantive appeal and requested a video conference hearing 
before the Board.  The Board notes that the Veteran did not file 
a notice of disagreement with respect to the severance of 
entitlement to service connection for residuals of a right foot 
injury.  

In December 2006, the RO granted a temporary evaluation of 100 
percent effective December 20, 2005 based on surgical or other 
treatment necessitating convalescence.  A 10 percent evaluation 
was again assigned for right ankle sprain effective February 1, 
2006.  

In February 2007, the Veteran withdrew his request for a video or 
Travel Board hearing.  38 C.F.R. § 20.704.

As the Veteran has perfected an appeal as to the initial rating 
assigned for his service-connected right ankle disability, the 
Board has characterized the issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since the 
effective date of the grant of service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds 
that a remand is necessary in this case to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board notes that the most recent VA examination 
in connection with the Veteran's claim is dated in July 2006, 
over four years ago.  In addition, the Veteran has been noted to 
have ongoing treatment at the Mountain Home VA Medical Center for 
his right ankle disability, including surgery in December 2005.  
The most recent treatment records contained in the Veteran's 
claims file, however, are dated in June 2006.  

Based on the foregoing, this matter should be remanded.  The 
Veteran's treatment records for the past four years should be 
associated with the Veteran's claims file and the Veteran should 
be afforded an updated VA examination in connection with his 
claim.  The Veteran should also be afforded an opportunity to 
submit additional medical evidence relevant to his claim that may 
not be associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  
In this regard, the Board also notes that VA's duty to assist 
claimants includes a duty to "make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim."  Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010); 38 U.S.C.A. § 5103A(a)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated him since service for his 
service-connected right ankle disability.  
This should include records of the Veteran's 
treatment at the Mountain Home VA Medical 
Center dated since June 2006.  The RO should 
obtain any necessary authorizations from the 
Veteran.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  The Veteran may submit 
medical records directly to VA.  

2.  The Veteran should be afforded a VA 
examination in order to assess the current 
nature and severity of his service-
connected right ankle disability.  The 
Veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination. The 
examiner must state that the examination 
report that the claims file was reviewed. 

The examiner should conduct full range of 
motion studies and state whether there is any 
limitation of motion of the right ankle.  The 
examiner should state whether there is 
ankylosis of the ankle and, if so, what angle 
of flexion or dorsiflexion.  The examiner 
should also state whether there is any 
abduction, adduction, inversion, or eversion 
deformity.  The examiner should describe 
whether there is subastragalar or tarsal 
joint ankylosis and, if so, whether it is in 
good or poor weight bearing position.  The 
examiner should note any malunion of the os 
calcis or astragalus and whether such is a 
moderate or marked deformity.  The examiner 
should also indicate whether there has been 
an astragalectomy.  Any arthritis should also 
be identified and described.  The examiner 
should state whether there is increased 
severity of any symptom of the ankle 
disability after repeated motions.  The 
examiner should describe any incoordination.  
The examiner should describe any other 
functional limitation(s) on use of the ankle 
or any increase in pain due to repeated use 
of the ankle. Finally, the examiner should 
indicate the effect the disability has, if 
any, on the Veteran's current level of 
occupational impairment.  Specifically, the 
examiner should render an opinion as to 
whether the service-connected disability 
causes marked interference with employment, 
or the need for frequent periods of 
hospitalization.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


